Case 5:21-cv-00043 Document 1-1 Filed on 04/16/21 in TXSD Page 1 of 4




                     EXHIBIT 1
    Case 5:21-cv-00043 Document 1-1 Filed on 04/16/21 in TXSD Page 2 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION

ALICE JENNIFER RODRIGUEZ             §
                                     §
v.                                   §                   5:21-cv-43
                                               Case No. _____________
                                     §
LAREDO REGIONAL MEDICAL CENTER, L.P. §
D/B/A DOCTORS HOSPITAL OF LAREDO,    §
UNIVERSAL HEALTH SERVICES, INC., DR. §
PRAKASH HEDGE, DR. PAUL CHRISTOPHER §
GIASI, DR. SANDRA TARAPASADE, AND    §
DR. ROBERT KIETH LANDRY              §

                           INDEX OF MATTERS BEING FILED

     Exhibit 1:   Index of Matters Being Filed;

     Exhibit 2:   Webb County District Clerk’s File;

     Exhibit 3:   Designation of Counsel;

     Exhibit 4:   Notice of Removal to State District Court;

     Exhibit 5:   Civil Cover Sheet; and

     Exhibit 6:   Defendants’ Consent to Removal.

                                Respectfully submitted on April 16, 2021.

                                GONZALEZ CASTILLO MOYA, LLP

                                   /s/Eduardo Moya
                                Steven M. Gonzalez
                                SBN: 08131900
                                FBN: 3321
                                Edward J. Castillo
                                SBN: 24040658
                                FBN: 38007
     Case 5:21-cv-00043 Document 1-1 Filed on 04/16/21 in TXSD Page 3 of 4




                                    Ezequiel “Zeke” Moya, Jr.
                                    SBN: 24092865
                                    FBN: 2649227
                                    Eduardo Moya
                                    SBN: 24105674
                                    FBN: 3364208

                                    GONZALEZ CASTILLO MOYA, LLP
                                    1317 E. Quebec Ave.
                                    McAllen, Texas 78503
                                    Email: law@valleyfirm.com
                                    Tel: (956) 618-0115
                                    COUNSEL FOR DEFENDANTS,
                                    LAREDO REGIONAL MEDICAL CENTER, L.P.
                                    d/b/a DOCTORS HOSPITAL OF LAREDO and
                                    UNIVERSAL HEALTH SERVICES, INC.


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to all counsel of record via CM/ECF electronic filing service (ONLY) on the 16th
day of April, 2021.

       Albert M. Gutierrez / Elizabeth C. Boddy / Kelly Canales Feicht
       PERSON MOHRER MORALES BODDY GARCIA GUTIERREZ, PLLC
       8610 Broadway, Suite 440
       San Antonio, Texas 78217
       EMAIL: amg@pmbglaw.com / eboddy@pmbglaw.com / kfeicht@pmbglaw.com
       ATTORNEYS FOR PLAINTIFF

       Frank A. Doyle
       MYERS DOYLE
       7676 Woodway, Suite 350
       Houston, Texas 77063
       Email: fdoyle@myersdoyle.com
       ATTORNEYS FOR DR. PAUL CHISTOPHER GIASI AND DR. ROBERT KIETH LANDRY




                                             -2-
Case 5:21-cv-00043 Document 1-1 Filed on 04/16/21 in TXSD Page 4 of 4




 Russell W. Schell
 SCHELL COOLEY RYAN CAMPBELL LLP
 5057 Keller Springs RD., Suite 425
 Addison, TX 75001
 Email: Rschell@schellcooley.com / Mobach@schellcooley.com
 ATTORNEYS FOR DR. PRAKASH HEGDE AND DR. SANDRA TARAPASADE




                                  /s/Eduardo Moya
                                     Eduardo Moya




                                -3-
